Citation Nr: 1450379	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  05-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to September 28, 2010, for the grant of service connection for a total hysterectomy.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

These claims were previously before the Board in July 2012, at which time they were remanded for additional development and/or consideration.  The RO issued February and April statements of the case, after which the Veteran submitted timely substantive appeals.  Subsequently, the above-captioned claims were returned to the Board for further appellate review.


FINDINGS OF FACT

In September 2014, before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to the issue of entitlement to an effective date prior to September 28, 2010, for the grant of service connection for a total hysterectomy, and with respect to the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an effective date prior to September 28, 2010, for the grant of service connection for a total hysterectomy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).
 
2.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In September 2014, the Veteran submitted a request to withdraw the appeals as to the above-captioned claims.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204(a), (b)(3).  The request was in writing and was submitted by the Veteran's representative.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to an effective date prior to September 28, 2010, for the grant of service connection for a total hysterectomy or her claim of entitlement to TDIU. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and, thus, the claims are dismissed.


ORDER

The claim of entitlement to an effective date prior to September 28, 2010, for the grant of service connection for a total hysterectomy is dismissed.

 The claim of entitlement to TDIU is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


